NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: WALLDESIGN, INC.,                        No.    17-55652

             Debtor,                            D.C. No. 8:15-cv-01371-VAP
______________________________

BRIAN WEISS, as Trustee of the                  MEMORANDUM*
Walldesign Liquidation Trust,

                Plaintiff-Appellee,

 v.

BELLA CASA PROPERTY SERVICES
LLC,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                          Submitted November 6, 2018**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RAWLINSON and HURWITZ, Circuit Judges, and BOUGH, *** District
Judge.

      Bella Casa Property Services appeals a district court order affirming the

bankruptcy court’s grant of summary judgment to Brian Weiss, acting trustee for

Walldesign, Inc. The bankruptcy court found various payments made from a

Walldesign bank account to Bella Casa by Michael Bello, a Walldesign officer,

voidable as fraudulent transfers. We have jurisdiction under 28 U.S.C. § 158(d)(1)

and affirm.

      1.      It is undisputed that the transfers to Casa Bella were for the benefit of

Bello, not Walldesign, and were not disclosed to corporate management. Nor is

there any doubt that the funds were Walldesign’s. See Matter of Walldesign, Inc.,

872 F.3d 954, 971 (9th Cir. 2017), cert. denied sub nom. Henry v. Weiss, 138 S. Ct.

2575 (2018). They were transferred from an account in Walldesign’s name and

funded with refund checks from Walldesign’s suppliers. The bankruptcy court

therefore did not err in treating the payments as fraudulent transfers. See 11 U.S.C.

§ 548(a); Cal. Civ. Code § 3439.04(a).

      2. A fraudulent conveyance can be recovered even from an initial transferee

that acted in good faith. 11 U.S.C. § 550(a)–(b)(1); Cal. Civ. Code § 3439.08(b)(1).




      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.

                                           2
There can be no dispute that Bella Casa was the initial transferee of the funds at

issue. See Walldesign, 872 F.3d at 967.

      3. The bankruptcy court did not err in considering declarations summarizing

Walldesign’s financial and bank statements, and documents in the Walldesign

Chapter 11 case docket. See Fed. R. Evid. 1006 (allowing admission of summaries

of voluminous writings).

      AFFIRMED.




                                          3